            Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 1 of 7



 1   VICK LAW GROUP, APC
        Scott Vick (State Bar No. 171944)
 2   800 West Sixth Street, Suite 1220
     Los Angeles, California 90017
 3   Telephone: (213) 784-6227
     Facsimile: (213) 784-6226
 4   E-Mail: scott@vicklawgroup.com
 5   Attorneys for Plaintiff
     PREVAIL LEGAL, INC.
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8         FOR THE NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
                                                    Case No.: 5:20-cv-07173
10    PREVAIL LEGAL, INC., a Delaware
      corporation,                                   COMPLAINT FOR:
11
                    Plaintiff,                      (1)     VIOLATION OF THE COMPUTER
12                                                          FRAUD AND ABUSE ACT, 18 U.S.C. §
             vs.                                            1030, et seq.;
13
      JUSTIN GORDON, an individual, and         (2)         VIOLATION OF CALIFORNIA
14    SHAKACODE, LLC, a Hawaii limited                      COMPREHENSIVE COMPUTER
      liability company; and DOES 1 through 10,             DATA ACCESS AND FRAUD ACT,
15    inclusive,                                            CALIFORNIA PENAL CODE § 502;
                                                            AND
16                  Defendants.
                                                    (3)     CONVERSION
17

18                                                  DEMAND FOR JURY TRIAL

19

20
21

22          Plaintiff PREVAIL LEGAL, INC. (“Prevail” or “Plaintiff”), a Delaware Corporation,

23   makes the following averments and claims against JUSTIN GORDON (“Gordon” or

24   “Defendant”) and SHAKACODE, LLC, a Hawaii corporation (“ShakaCode” or “Defendant,”

25   and together with Gordon, “Defendants”), and DOES 1-10 inclusive.

26                                    NATURE OF THE ACTION

27          1.     This is an action for damages, injunctive relief and declaratory relief for (a)

28   violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g); (b) violation of California


      COMPLAINT
             Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 2 of 7



 1   Comprehensive Computer Data Access and Fraud Act, Cal. Penal Code § 502; and (c)
 2   conversion.
 3                                                PARTIES
 4           2.      Plaintiff Prevail Legal, Inc. whose principal place of business is located at 2445
 5   Augustine Drive, Suite 150, Santa Clara, California 95054. Prevail is the legal industry’s first
 6   cloud-based testimony management platform. Utilizing artificial intelligence and machine
 7   learning, the Prevail platform provides real-time transcriptions of testimony at a rate that is forty
 8   percent less than the usual court reporting services. Prevail essentially automates the functions
 9   of a court reporter.
10           3.      Defendant Justin Gordon is an individual residing in Hawaii, who, on information
11   and belief, is the sole owner and manager of ShakaCode.
12           4.      Defendant ShakaCode, LLC is a Hawaii limited liability company with its
13   principal place of business located in Hawaii.
14                                    JURISDICTION AND VENUE
15           5.      This Court has federal question jurisdiction of this action under 28 U.S.C. § 1331
16   because this action alleges violations of federal statutes, including the Computer Fraud and
17   Abuse Act, 18 U.S.C. § 1030. The Court has supplemental jurisdiction over the remaining
18   claims under 29 U.S.C. § 1367.
19           6.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), because a
20   substantial part of the events giving rise to the claims raised in this lawsuit occurred in this
21   District.
22                                  INTRADISTRICT ASSIGNMENT
23           7.      Assignment to the San Jose Division of this Court is appropriate under Civil L.R.
24   3-2, in that the claims asserted herein arose in the County of Santa Clara.
25   ///
26   ///
27   ///
28

      COMPLAINT                                         –1–
             Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 3 of 7



 1                                      FACTUAL ALLEGATIONS
 2           8.      GitHub is a cloud-based development platform widely used by software
 3   developers. Prevail uses its own business account with GitHub to develop software for the
 4   services Prevail provides to its clients.
 5           9.      Between in or about July 2019 and March 2020, Defendant ShakaCode developed
 6   software code for Prevail and delivered that software code to Prevail via Prevail’s GitHub
 7   account.
 8           10.     Using the software code ShakaCode provided, Prevail developed two other
 9   “branches” of software code tied to, and dependent upon, the software code ShakaCode
10   developed for, and delivered to, Prevail.
11           11.     Prevail paid ShakaCode’s first invoice in full (for approximately $10,000), but,
12   due to disputes, has not paid the balance of Shakacode’s invoices.
13           12.     On or about March 13, 2020 at approximately 4:00 p.m., Defendant
14   representatives of ShakaCode knowingly deleted without authorization or any other right the
15   software code ShakaCode had developed for, and delivered to, Prevail on Prevail’s GitHub
16   location. On information and belief, these actions were authorized and approved by Defendant
17   Gordon.
18           13.     Thereafter, while demanding payment in full of its disputed invoices, and, on the
19   eve of Prevail launching its web-based platform, Shakacode told Prevail that it had the software
20   code that Prevail needed to launch. Using the leverage of the software code it stole from Prevail,
21   ShakaCode represented that it would return the software code it had deleted from Prevail’s
22   GitHub account if ShakaCode were paid in full on the disputed invoices.
23           14.     ShakaCode’s and Mr. Gordon’s actions were the direct and proximate cause of
24   Prevail’s launch being delayed, and causing financial damage to Prevail.
25   ///
26   ///
27   ///
28

      COMPLAINT                                        –2–
             Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 4 of 7



 1                                       CLAIMS FOR RELIEF
 2                                               COUNT I
 3                  VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
 4                                        18 U.S.C. § 1030, et seq.
 5                            (Against Defendants ShakaCode and Gordon)
 6           15.     Prevail incorporates by reference each and every allegation contained above, as if
 7   set forth herein.
 8           16.     The GitHub servers where Prevail maintained the software code at issue
 9   constitutes a “computer” of Prevail as defined in 18 U.S.C. § 1030(e)(1).
10           17.     The GitHub servers used by Prevail constitute a “protected computer” as defined
11   in 18 U.S.C. § 1030(e)(2)(B), in that those servers are used in or affect interstate commerce or
12   communication.
13           18.     Shakacode agents – which on information and belief included Defendant Gordon
14   – knowingly caused the transmission of a command, which as a result of such command,
15   intentionally caused “damage” to Prevail as defined in 18 U.S.C. § 1030(e)(8) without
16   authorization, to Prevail’s protected computer in violation of 18 U.S.C. § 1030(a)(5).
17           19.     With the intent to extort money from Prevail, Defendants demanded or requested
18   money or other things of value in relation to the damage they had caused to Prevail’s protected
19   computer, where such damage was caused to facilitate the extortion, in violation of 18 U.S.C. §
20   1030(a)((7)(C).
21           20.     Prevail has suffered irreparable harm and injuries resulting from Defendants’
22   conduct, which harm will continue unless Defendants are enjoined from further unauthorized use
23   of Prevail’s protected computers.
24   ///
25   ///
26   ///
27   ///
28

      COMPLAINT                                        –3–
             Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 5 of 7



 1                                                COUNT II
 2            VIOLATION OF THE COMPREHENSIVE COMPUTER DATA ACCESS
 3                       AND FRAUD ACT, CALIFORNIA PENAL CODE § 502
 4                            (Against Defendants ShakaCode and Gordon)
 5           21.     Prevail realleges and incorporates by reference, as if fully set forth herein, the
 6   allegations contained in all the preceding paragraphs.
 7           22.     Defendants knowingly accessed and without permission Prevail’s GitHub location
 8   to delete data in order to extort Prevail or wrongfully control property or data of Prevail in
 9   violation of California Penal Code § 502(c)(1).
10           23.     Defendants knowingly accessed and without permission took data from Prevail’s
11   computer, computer, computer system or network in violation of California Penal Code §
12   502(c)(2).
13           24.     Defendants knowingly accessed and without permission deleted or destroyed data
14   on Prevail’s computer, computer system or network in violation of California Penal Code §
15   502(c)(4).
16           25.     Defendants knowingly and without permission accessed or caused to be accessed
17   Prevail’s computer, computer system, or network, in violation of California Penal Code §
18   502(c)(7).
19           26.     Prevail suffered and continues to suffer damage as a result of Defendant’s
20   violations of the California Penal Code § 502 identified above.
21           27.     Defendant willfully violated California Penal Code § 502 in disregard and
22   derogation of Prevail’s rights and Defendant’s actions as alleged above were carried out with
23   oppression, fraud and malice.
24           28.     Pursuant to California Penal Code § 502(e), Prevail is entitled to injunctive relief,
25   compensatory damages, punitive or exemplary damages, attorneys’ fees, costs and other
26   equitable relief.
27

28

      COMPLAINT                                         –4–
            Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 6 of 7



 1                                                COUNT III
 2                                            CONVERSION
 3                           (Against Defendants ShakaCode and Gordon)
 4          29.     Prevail realleges and incorporates by reference, as if fully set forth herein, the
 5   allegations contained in all the preceding paragraphs.
 6          30.     Prevail owned and possessed property, including, among other things, Prevail’s
 7   software code residing on its GitHub location.
 8          31.     Defendants intentionally and substantially interfered with Prevail’s property by
 9   taking possession of the property described above by deleting it from Prevail’s GitHub location.
10          32.     Prevail did not and has not consented to Defendants’ taking of the property
11   described above.
12          33.     As a result of Defendant’s taking unauthorized possession of Prevail’s property,
13   Prevail has been damaged and harmed in an amount to be proven at trial.
14          34.     Defendant’s conduct was a substantial factor in causing Prevail’s harm.
15                                       PRAYER FOR RELIEF
16   WHEREFORE, Plaintiff prays for judgment as follows:
17          A.      Awarding compensatory damages in favor of Plaintiff for all damages sustained
18                  as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
19                  including interest thereon;
20          B.      Awarding Plaintiff its reasonable costs and expenses incurred in this action,
21                  including attorneys’ fees and expert fees and other expenses; and
22          C.      Ordering an injunction against Defendants; and
23          D.      Awarding such other and further relief as the Court may deem just and proper.
24   ///
25   ///
26   ///
27   ///
28

      COMPLAINT                                        –5–
          Case 5:20-cv-07173-BLF Document 1 Filed 10/14/20 Page 7 of 7



 1

 2   DATED: October 14, 2020                  Respectfully submitted,

 3
                                              VICK LAW GROUP, APC
 4

 5                                            By: /s/ Scott Vick
                                              Scott Vick
 6                                            Attorneys for Plaintiff
                                              PREVAIL LEGAL, INC.
 7

 8

 9
                                          JURY DEMAND
10

11       Plaintiff demands a trial by jury.

12

13    DATED: October 14, 2020                  Respectfully submitted,

14
                                               VICK LAW GROUP, APC
15

16                                             By: /s/ Scott Vick
                                               Scott Vick
17                                             Attorneys for Plaintiff
                                               PREVAIL LEGAL, INC.
18

19

20
21

22

23

24

25

26

27

28

     COMPLAINT                                   –6–
